Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1-2, 4-8, 16-17, 19-25, and 27 are pending.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by email by Attorney Charles S. Rauch (Reg. No. 67,072) after a telephone interview over telephone on April 01, 2021.
IN THE CLAIMS
1. (Currently Amended) A random access method, comprising:
in a random access process, sending a first random access signal via a first resource, and then sending a second random access signal via a second resource, by a terminal; and
detecting, by the terminal, at least one of a first random access response signal and a second random access response signal sent by a network device, a start time of a transmission period of the second random access signal being earlier than an end time of a detection period of the first random access response signal,

wherein the terminal selects an uplink target beam from the first beam and the second beam  according to a received signal strength of at least one of the first random access response signal and the second random access response signal and Timing Advance (TA) values carried in at least one of the first random access response signal and the second random access response signal, and the terminal selects an alternative beam from the first beam and the second beam,the alternative beam used by the terminal to communicate when the uplink target beam is invalid.

2. (Original) The method according to claim 1, wherein, the detection period of the first random access response signal and a detection period of the second random access response signal at least partially overlap.

3. (Canceled)

4. (Previously Presented) The method according to claim 1, wherein, the first resource comprises at least one of a time domain resource, a frequency domain resource, and a code domain resource, and the second resource comprises at least one of a time domain resource, a frequency domain resource, and a code domain resource.

5. (Previously Presented) The method according to claim 1, wherein, the first random access signal and the second random access signal are preamble signals.

6. (Previously Presented) The method according to claim 1, further comprising:

communicating, by the terminal, with the network device by the uplink target beam to complete the random access process of the terminal.

7. (Original) The method according to claim 6, further comprising:
detecting, by the terminal, first control information of the first random access response signal and/or second control information of the second random access response signal sent by the network device; and
the determining, by the terminal, the uplink target beam according to the received first random access response signal and/or second random access response signal, comprising:
determining, by the terminal, the uplink target beam from the first beam and/or the second beam according to the first control information corresponding to the first random access response signal and/or the second control information corresponding to the second random access response signal.

8. (Original) The method according to claim 7, wherein, the determining, by the terminal, the uplink target beam from the first beam and/or the second beam according to the first control information corresponding to the first random access response signal and/or the second control information corresponding to the second random access response signal, comprises:
determining, by the terminal, the uplink target beam according to a first Random Access-Radio Network Temporary Identity (RA-RNTI) carried by the first control information and/or a second RA-RNTI carried by the second control information.

9. – 15. (Cancelled)

16. (Currently Amended) A random access apparatus, comprising:

a memory for storing instructions executable by the processor;
wherein the processor is configured to:
in a random access process, send a first random access signal via a first resource, and then send a second random access signal via a second resource, and
detect at least one of a first random access response signal and a second random access response signal sent by a network device, a start time of a transmission period of the second random access signal being earlier than an end time of a detection period of the first random access response signal,
wherein, the first random access signal is sent by a first beam, and the second random access signal is sent by a second beam, and
wherein the processor is further configured to: select an uplink target beam from the first beam and the second beam according to a received signal strength of at least one of the first random access response signal and the second random access response signal and Timing Advance (TA) values carried in at least one of the first random access response signal and the second random access response signal, and use another of the first beam and second beam as an alternative beamto communicate with the network device when the uplink target beam is invalid.

17. (Original) The apparatus according to claim 16, wherein, the detection period of the first random access response signal and a detection period of the second random access response signal at least partially overlap.

18. (Canceled) 

19. (Previously Presented) The apparatus according to claim 16, wherein, the first resource comprises at least one of a time domain resource, a frequency domain resource, and a code domain resource, and the second resource 

20. (Previously Presented) The apparatus according to claim 16, wherein, the first random access signal and the second random access signal are preamble signals.

21. (Previously Presented) The apparatus according to claim 16, wherein the processor is further configured to:
determine an uplink target beam according to the first random access response signal and/or the second random access response signal; and
communicate with the network device by the uplink target beam to complete the random access process of the random access apparatus.

22. (Previously Presented) The apparatus according to claim 21, wherein the processor is further configured to:
detect first control information of the first random access response signal and/or second control information of the second random access response signal which are sent by the network device; and
determine the uplink target beam from the first beam and/or the second beam according to the received first control information corresponding to the first random access response signal received and/or second control information corresponding to the second random access response signal.

23. (Previously Presented) The apparatus according to claim 22, wherein, the processor is further configured to:
determine the uplink target beam according to a first Random Access-Radio Network Temporary Identity (RA-RNTI) carried by the first control information and/or a second RARNTI carried by the second control information.

24. (Currently Amended) A random access apparatus, comprising:

a memory for storing instructions executable by the processor;
wherein the processor is configured to:
in a random access process, detect a first random access signal via a first resource and then detect a second random access signal via a second resource, and
send at least one of a first random access response signal and a second random access response signal, a start time of a transmission period of the second random access signal being earlier than an end time of a sending period of the first random access response signal,
wherein, the first random access signal is sent by a first beam of a terminal, and the second random access signal is sent by a second beam of the terminal, and
wherein an uplink target beam is selected by the terminal from the first beam and the second beam according to a received signal strength of at least one of the first random access response signal and the second random access response signal and Timing Advance (TA) values carried in at least one of the first random access response signal and the second random access response signal, and is selected by the terminal from another of the first beam and the second beam, the alternative beam used by the terminal to communicate with the network device when the uplink target beam is invalid.

25. (Original) The apparatus according to claim 24, wherein, the sending period of the first random access response signal and a sending period of the second random access response signal at least partially overlap.

26. (Canceled)



28. – 30. (Cancelled)  



Allowable Subject Matter
Claims 1-2, 4-8, 16-17, 19-25, and 27 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn method and apparatus providing random access process such that a start time of a transmission time period of the second random access signal being earlier than an end time of a detection time of the first random access response signal, to reduce the time delay of the terminal for performing random access for multiple times, to improve the quality of communication between the terminal and the network device.
Applicant’s independent claim 1 recites, inter alia, a random access method, with corresponding structure described by Fig. 1, Fig. 9 and specification (paragraphs [0043-0048 and 00116-00118), comprising a particular combination of elements, specifically “wherein the terminal selects an uplink target beam from the first beam and the second beam  according to a received signal strength of at least one of the first random access response signal and the second random access response signal and 
Independent claims 16 and 24 with similar features as in claim 1 are also allowed for the same reason as above.
Dependent claims 2, 4-8, 17, 19-23, 25, and 27 being dependent on independent claims 1, 16 and 24 are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Agiwal et al. (US20170251460), describing apparatus and method for performing random access in beam-formed system
Ingale et al. (US20180359790), describing method and apparatus for initial access in wireless communication system
Yoo et al. (US20170033854), describing method and apparatus for tracking uplink beam in beamforming-based cellular system
Kim et al. (US20200296765), describing random access channel signal transmission method and user equipment, and random access channel signal reception method and base station
Axen et al. (US20190350008), describing method and devices of performing a random access procedure between a user equipment, UE, and a radio access network of a telecommunication network
Islam et al. (US20170332407), describing beam and symbol selection to transmit RACH
Ouchi et al. (US20160135147), describing terminal device, method, and integrated circuit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413